DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or reasonably suggest, a directional receiver, a navigation method, a discrete receiver for a navigation system, and a navigation system, comprising;
the radiation detector device (16) being adapted to detect TADF emission from the detection layer (12) and provide respective detection data to the computing device (26), the computing device being adapted to compute detection data from the radiation detector device to 
 - determine a first focused signal in the sector of interest, by comparing the TADF emission patterns,
- determine at least a first spectral density of the first focused signal at a first time and a second spectral density of the first focused signal at a second time,
- determine a phase shift for the first focused signal by comparing first and second spectral density and the known spectral density.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1, 11 18 and 20, Riel et al. (US 2006/0049985) discloses directional receiver (Fig. 1 and 3; spherical receiver) for a navigation system [0021], comprising: 
- a computing device ([0059]; central processing system) (Claims 2 and 14; “…means for computing the distance between the receiving element and a source of the signal based upon the measured signal strengths.”),
- a receiving section for receiving focused and unfocused signals in a sector of interest [0037][0059], wherein focused signals are comprised of particle radiation ([0068]; reflected wavelengths for specific gaseous particles),
- an EM radiation source that emit a plurality of EM frequencies [0024][0059], 
- a radiation detector device ([0059]; imaging systems, sensors) communicatively coupled with the computing device ([0059]; central processing system), 
- the computing device being adapted to compute detection data from the radiation detector device [0059] to: 
[0048][0059][0060];
- determine known spectral density and known spherical coordinates associated with the identified source the first focused signal originates from [0046];
- compute a distance to the first source based on the known spherical coordinates [0046]. 
Riel does not disclose;
- a detection layer (12) comprising thermally activated delayed fluorescence TADF material, the thermally activated delayed fluorescence TADF material having a plurality of excitation frequencies,
- an excitation radiation source device (14) adapted to emit excitation radiation (18) having at least one of the plurality of excitation frequencies to excite the TADF material,
wherein 
- the excitation radiation being electromagnetic radiation;
-- the TADF material exhibiting upon excitation with excitation radiation (18), a thermally activated delayed fluorescence TADF emission,

the radiation detector device (16) being adapted to detect TADF emission from the detection layer (12) and provide respective detection data to the computing device (26),
- an optical system (30) being arranged between the detection layer (12) and the radiation detector device (16),
- determine a first focused signal in the sector of interest, by comparing the TADF emission patterns,
- determine at least a first spectral density of the first focused signal at a first time and a second spectral density of the first focused signal at a second time,

Hughes (US 3,839,639) discloses a search system that utilizes dye markers that when illuminated by an appropriate laser the dye marker fluoresces, and gives off a visible light that can be detected by a low light level television camera (col. 1; lines 32-40).
Menge (US 2015/0076360) discloses a radiation detector that include a solid organic/plastic scintillator that enables neutron interaction. The scintillator includes a polymer matrix with a dispersed scintillation material exhibiting thermally activated delayed fluorescence (Abstract) [0026].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495.  The examiner can normally be reached on M-F 7:30 - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUGH MAUPIN/           Primary Examiner, Art Unit 2884